Title: To James Madison from Elias Langham, 1 June 1790
From: Langham, Elias
To: Madison, James


Sir,
Point of Fork June 1st. 1790
I take the liberty to inclose you a letter from Col Carrington, which you will please deposit where you think best.
I wish (whenever the Military Arrangmt. takes place) that my Application for an appointmt. may be understood, That if an Arrangemt. does not take place as I suggested in my first to you, I wish an Appointmt. to manage the Magazine Arsenal &c in Virga.—or to that Deposit that may include Virginia as a district.
The people in this quarter appear to be well satisfied under the Federal Governmt so far as it has yet operated. They do not appear Generally to approve of the propos’d plan for disiplining the Militia. Occurrences from Congress come so slow to this Neighborhood, that the business is finished before we know it is begun. The last we have at this time before us, by way of the press bears date Monday March the 1st. and a sketch of proceedings the 14th. April.
Our Crops of small Grain will be much shorter than we expected two months ago, owing to the little rain allowd us in the month of May. They yet will be tolerable good.
Capt. Howell Lewis of Goochland wou’d willingly receive a Commission under the Federal Governmt. when ever the Army Arrangmts. takes place. Shou’d you have Occasion to recommend any persons for the rank of Captain—I beg leave to say that he woud do credit to the Office, & honor to those who recommend him. Any recommendations in the circle of his Acquaintance woud be easily obtaind if Necessary. I have the Honor to be with due respect Your Mo Obt Ser.
E Langham
